Citation Nr: 1707167	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  10-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of excisions of ingrown nails of the great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 through December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This issue has been before the Board on numerous occasions.  In relevant part, in a November 2014 decision, the Board denied entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of excisions of ingrown nails of the great toes.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's November 2014 decision on this claim and remanded the case to the Board for compliance with the Joint Motion.

In December 2015, the Board remanded the above-listed issue for further evidentiary development in compliance with the Joint Motion.  However, outstanding issues remain and the case must again be remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that this matter is not ready for appellate disposition because of an outstanding videoconference hearing request by the Veteran.  In June 2010, the Veteran submitted a substantive appeal, in which he declined a hearing before a Veterans Law Judge (VLJ).  However, in July 2016, he submitted a statement requesting a videoconference hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  This hearing is to be scheduled in accordance with the applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




